In an action to recover damages for personal injuries, etc., the second third-party defendant appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated March 7, 2006, which denied his motion for summary judgment dismissing the second third-party complaint.
Ordered that the order is affirmed, with costs.
Viewing the evidence in the light most favorable to the defendant third-party plaintiff/ second third-party plaintiff, Congregation Bais Yisroel (hereinafter the Congregation), as the nonmoving party (see Ogletree v Rush Realty Assoc., LLC, 29 AD3d 875 [2006]), the second third-party defendant, Herman Leimzider, failed to establish his entitlement to summary judgment dismissing the second third-party complaint seeking common-law indemni fication and contribution (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Leimzider’s failure to make a prima facie showing of entitlement to judgment as a matter of law required denial of his motion, regardless of the sufficiency of the Congregation’s opposition papers (id.; see Baillargeon v Kings County Waterproofing Corp., 29 AD3d 838, 839 [2006]).
Leimzider’s remaining contentions are without merit. Rivera, J.P., Goldstein, Dillon and Carni, JJ., concur.